Citation Nr: 1512621	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that the RO conceded in-service exposure to acoustic trauma.  See, e.g., April 2010 rating decision.  There is also evidence that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  See March 2010 VA examination report.  The crucial remaining inquiry is whether there is a nexus between the Veteran's current bilateral hearing loss disability and his active service.

The Veteran's June 22, 1960 enlistment examination report did not note any defects with respect to the Veteran's hearing.  No audiometric test results were included.  Also of record were June 30, 1960 audiometric results that are presented in graphical format and that have not been interpreted numerically.  The Veteran's service treatment records also included an August 1961 examination report and a May 1964 separation examination report, both of which contained audiometric results.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards.

The Veteran was afforded a VA examination in March 2010 and the examination report referenced the 1960 audiogram results being within normal limits, but the audiogram graphical results were not interpreted numerically.  As will be detailed further below, the Veteran's claim is being remanded for a new VA examination.  While on remand, the examiner must interpret and convert the June 30, 1960 audiometric graphical results into numerical results.

The August 1961 examination report contained the following audiometric test results, with the conversions to ISO-ANSI standards included in parenthesis:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
-5 (10)
-5 (5)
0 (10)
10 (20)
5 (10)

The May 1964 separation examination report contained the following audiometric test results, with the conversions to ISO-ANSI standards included in parenthesis:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
N/A
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
N/A
15 (20)
   
The March 2010 VA examination report noted that the 1964 separation audiogram showed "hearing sensitivity within normal limits with no significant change from entrance to discharge."  The examination report provided a negative opinion as to direct service connection and provided a rationale that the "[V]eteran had normal hearing at discharge and no significant change in hearing sensitivity during military service."  The opinion provided is inadequate.  Initially, the conversion from ASA to ISO-ANSI standards, discussed above, was not addressed, or apparently considered, by the examiner.  Also, while the June 22, 1960 entrance examination report did not contain audiometric results, no defects with respect to the Veteran's hearing were noted.  In addition, while the June 30, 1960 graphical audiometric results will be interpreted numerically on remand, the May 1964 separation audiometric results indicated some worsening of the Veteran's bilateral hearing when compared to the August 1961 audiometric results.  In fact, the May 1964 audiometric test showed some degree of in-service hearing loss in the Veteran's right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  As such, the examiner's statements that the 1964 separation audiogram showed "hearing sensitivity within normal limits with no significant change from entrance to discharge" and that there was "no significant change in hearing sensitivity during military service" appear to be inaccurate.  Further, the examiner's rationale relied in part on a lack of in-service documentation of the Veteran's claim.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As the March 2010 VA opinion was inadequate, remand is required for a new VA opinion that addresses the etiology of the Veteran's bilateral hearing loss disability.  In addition, the examiner on remand should consider the various lay evidence of record relating to the Veteran experiencing decreased hearing acuity in-service and since service.

Also, the March 2010 VA examination report noted that the Veteran reported that he "[f]irst noticed difficulty hearing in the military and had to be replaced in his job because of difficulty hearing."  As such, the Veteran's personnel records may provide additional relevant information and must be obtained on remand.  

Finally, the VA treatment records of record appear to be incomplete.  On remand, all outstanding VA treatment records must be obtained (the Board notes that the March 2010 VA examination report noted that the Veteran had never previously been seen in the VA system).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include dating from March 2010 forward.  

2.  Obtain the Veteran's personnel records.  

3.  After completion of above, forward the claims file to an audiologist for review and provision of an opinion.  The opinion report must reflect that such a review was accomplished.

The audiologist must interpret and convert the June 30, 1960 audiometric graphical results into numerical results, and further account for the conversion from American Standard Associates (ASA) values to the currently used International Standards Organization (ISO) values.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service exposure to acoustic trauma.
The examiner must consider the conversion from ASA standards to ISO-ANSI standards for the Veteran's in-service audiometric results (June 30, 1960, August 1961 and May 1964).  

While review of the entire claims folder is required, attention is invited to the various lay evidence of record relating to the Veteran experiencing decreased hearing acuity in-service and since service.  See December 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) (where the Veteran noted hearing loss began in 1963 and stated that this was "roughly when I first noticed a difference [in his hearing]"); January 2010 buddy statements from G.A. (stating that he worked with the Veteran in-service and that they complained to each other of hearing problems in-service); January 2010 buddy statement from J.B. (referencing that the Veteran changed positions in-service due to hearing loss and growing hearing difficulty); January 2010 Veteran statement (stating that "I have experienced bilateral hearing loss...from the time I was in the military until the present day").

Attention is also invited to what appears to be a worsening of the Veteran's bilateral hearing in-service when comparing his June 1960 entrance examination (containing no audiometric results, but noting no defects as to the Veteran's hearing), to the audiometric results from August 1961 and May 1964, as well as that the May 1964 separation audiometric results indicated some degree of hearing loss in the Veteran's right ear.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim, so long as a medically sound basis upon which to attribute the post-service findings to the injury in service is found.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




